Filed 4/21/21 P. v. Boudreau CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




 THE PEOPLE,                                                                                   C092030

                    Plaintiff and Respondent,                                          (Super. Ct. No.
                                                                                    STKCRFE20190004171)
           v.

 ANDREW OLIVER BOUDREAU,

                    Defendant and Appellant.




         Appointed counsel for defendant Andrew Oliver Boudreau filed an opening brief
setting forth the facts of the case and asking this court to review the record to determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) After reviewing the entire record, we affirm the judgment but remand for
amendment of the abstract of judgment.




                                                             1
       We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
                  FACTUAL AND PROCEDURAL BACKGROUND
    Defendant was charged with first degree burglary (Pen. Code, § 459—count 1),1
second degree burglary (§ 459—count 2), and two counts of taking a vehicle without
consent (Veh. Code, § 10851, subd. (a)—counts 3 and 4). It was further alleged as to
each count that defendant had served a prior prison term. (§ 667.5, subd. (b).) Pursuant
to a plea agreement, defendant pleaded no contest to second degree burglary (count 2)
and taking a vehicle without consent (count 3). In exchange for defendant’s plea, the
remaining counts were dismissed. Defendant was released on bail until sentencing.
       The trial court sentenced defendant to a split sentence (§ 1170, subd. (h)(5)(b)) for
the upper term of three years for second degree burglary and one-third the middle term of
eight months for taking a vehicle without consent for a total term of three years eight
months. The court ordered two years to be served in county jail with one year eight
months to be served under mandatory supervision. As to second degree burglary, the
court ordered defendant to pay a restitution fine of $300 (§ 1202.4, subd. (b)), with an
additional $300 probation revocation fine, which was stayed pending successful
completion of mandatory supervision (§ 1202.45), and the court added: “[A]ny
applicable penalty assessments and criminal surcharges will also be assessed on the
appropriate fines and fees pursuant to Penal Code section 1202.4(l), 1464 and 1465.7.”
The minute order lists a “$30.00 Surcharge” and “Fines/Fees $70 stayed.” Consistent
with the minutes, the abstract of judgment included as other orders:
“$30. SURCHARGE. $70. STAYED. FINES/FEES TO PROBATION.”




1      Undesignated statutory references are to the Penal Code.

                                             2
         Defendant filed a timely notice of appeal and obtained a certificate of probable
cause.
                                        DISCUSSION
         We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of his right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
         After examining the record, we conclude the court erred by not identifying the
statutory basis for the $30 and $70 fines. We stated in People v. High (2004)
119 Cal.App.4th 1192: “Although we recognize that a detailed recitation of all the fees,
fines and penalties on the record may be tedious, California law does not authorize
shortcuts. All fines and fees must be set forth in the abstract of judgment.” (Id. at p.
1200.) This includes setting forth the statutory bases for each fee, fine, and penalty.
(People v. Eddards (2008) 162 Cal.App.4th 712, 717-718.)
         It is unclear what statutes apply to the $30 “Surcharge” and the $70 “Fines/Fees.”
Though the court’s oral pronouncement provides various statutory provisions for the
additional fines and fees, it did not say which of these provisions apply to the $30 and
$70, and the abstract of judgment and the sentencing minutes do not state the statutory
basis for these fines. On remand, the trial court is directed to prepare an amended minute
order and an amended abstract of judgment stating the statutory bases for all fines and
fees imposed, including the $30 “Surcharge” and the $70 “Fines/Fees.”




                                               3
                                      DISPOSITION
       The matter is remanded to the trial court to prepare an amended minute order and
an amended abstract of judgment separately listing all fines and fees imposed along with
the corresponding statutory basis of each. The court is directed to forward a certified
copy of the amended abstract to the Department of Corrections and Rehabilitation. The
judgment is otherwise affirmed.



                                                     /s/
                                                 BLEASE, Acting P. J.



We concur:



    /s/
HULL, J.



    /s/
DUARTE, J.




                                             4